Citation Nr: 0815532	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-37 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than April 30, 2003, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1952.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran had perfected issues for (1) entitlement to an 
initial evaluation in excess of 30 percent for lichen simplex 
chronicus and prurigo nodularis; (2) entitlement to the 
clothing allowance for the year 1999 pursuant to the 
provisions of 38 U.S.C.A. § 1162.  The claim for an increased 
evaluation for the skin disorder was remanded by the United 
States Court of Appeals for Veterans Claims (Court) in 
October 2000.  The RO subsequently granted a 50 percent 
evaluation, effective from December 23, 1991, and a 
60 percent evaluation, effective from August 30, 2002.  In a 
May 2003 letter, the veteran, via his representative, 
indicated he was satisfied with the evaluations and the 
effective dates assigned.  In a January 2008 letter, the 
veteran, via his representative, stated he wished to withdraw 
his pending claim for clothing allowance.  Thus, these issues 
are no longer part of the current appeal and are considered 
withdrawn.  See 38 C.F.R. § 20.204 (2007).  

While the decision was being drafted, the veteran submitted a 
motion to advance his case on the docket.  Because a decision 
was under review at the Board when the motion was received, 
the Board finds that the motion need not be ruled on, as such 
would only cause delay in issuing this decision.


FINDINGS OF FACT

1.  On April 30, 2003, the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
Upon Unemployability.  

2.  A total disability evaluation for compensation purposes 
based upon individual unemployability was not factually 
ascertainable within one year of the April 30, 2003, 
application.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim for a total rating for compensation 
based upon individual unemployability prior to April 30, 
2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 30, 
2003, for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The veteran's claim for an earlier effective date is a 
downstream issue from his claim for entitlement to a TDIU.  
For example, VA awarded a TDIU, and the veteran filed a 
notice of disagreement arguing he warranted an earlier 
effective date.  In these types of circumstances, VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  (A VCAA letter addressing the requirements necessary 
for entitlement to a TDIU was sent in January 2004.)  Rather, 
the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  VA issued a statement of the case addressing the 
effective-date claim in November 2006.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  Of record are VA 
clinical records dated from 1982 to 2007.  There are some 
private medical records (In November 2000, the veteran stated 
he had not received private medical treatment.)  VA provided 
the veteran with an examination in connection with his claim 
for entitlement to a TDIU.  It did not, however, provide the 
veteran with an examination in connection with his claim for 
an earlier effective date, as this issue would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2007).  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Earlier Effective Date

On the veteran's VA Form 21-8940, received on April 30, 2003, 
he stated he last worked in 1988.  In a separate document, 
the veteran asserted he was unable to work due to his 
combined service-connected disabilities.  In the veteran's 
notice of disagreement, he argued that he should be awarded 
an effective date of 1991 for the TDIU.

The veteran's service-connected disabilities and their 
evaluations and effective dates are as follows:

        Lichen simplex chronicus 
        and prurigo nodularis		50 percent from 
12/23/1991
							60 percent from 08/30/02

        Depressive disorder 			50 percent from 
04/30/2003

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation (which includes a claim for 
individual unemployability), unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2007); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001). 

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of an effective date earlier than April 30, 
2003, for the award of a TDIU.  The reasons follow.

The veteran met the schedular criteria for a TDIU as of 
August 30, 2002, as he had one disability ratable at 
60 percent and that was only the skin disability.  Prior to 
that date, the veteran had only one disability ratable at 
50 percent, and thus he did not meet the schedular criteria 
for a TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, a TDIU was 
not available to the veteran.  Id.  

The veteran could argue that he warranted an extraschedular 
rating for a TDIU prior to August 30, 2002, see 38 C.F.R. 
§ 4.16(b) (2007); however, there is nothing in the record 
that establishes an informal claim for a TDIU.  Stated 
differently, prior to August 30, 2002, the veteran did not 
show an intent to file a claim for a TDIU, nor did he state 
that he could not work due to the service-connected skin 
disability.  A July 1994 private medical record shows that 
the veteran reported he had been a machinist and was 
currently "laid off" and collecting early retirement.  A 
March 2003 VA outpatient treatment report shows that the 
veteran reported he used to work as a machinist "before he 
retired."  No medical professional in the multiple medical 
records dating up to August 30, 2002, stated the veteran was 
unemployable due to the service-connected skin disorder.  
Thus, an effective date earlier than August 30, 2002, for the 
award of a TDIU is not warranted on an extraschedular basis.  
See 38 C.F.R. § 4.16(b).

Because the veteran met the schedular criteria for a TDIU as 
of August 30, 2002, it must be determined if there was 
evidence of service-connected unemployability in the claims 
file, actually or constructively, between that date and the 
effective date of the TDIU (April 30, 2003).  See Norris, 
12 Vet. App. at 418.  The preponderance of the evidence is 
against a finding that there was evidence the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities prior to the 
veteran's formal claim for a TDIU in April 2003.  There are 
multiple VA treatment records dated from September 2002 to 
April 2003 which show treatment for multiple disabilities 
other than the skin and psychiatric disorders and which fail 
to show any allegation by the veteran or a medical 
professional that the veteran cannot work due solely to 
service-connected disabilities.  A medical opinion 
establishing that the veteran's unemployability is due solely 
to service-connected disabilities is not shown in the record 
until March 2006, which post dates the current effective 
date.  Even then, the examiner did not necessarily attribute 
the veteran's unemployability solely to the two, service-
connected disabilities.  Rather, he stated that due to the 
veteran's "physical condition, depression, and skin 
condition," the veteran was no longer able to maintain any 
gainful employment.  Thus, he included non-service-connected 
disabilities in his opinion.

The salient factor in the records dated between August 2002 
and April 2003 is the absence of any notation that the 
veteran was unemployable due to service-connected 
disabilities-even in statements from the veteran himself, to 
include his representative.  For these reasons, the Board 
finds that the preponderance of the evidence is against a 
finding that there is documentation in the record that would 
have led an adjudicator to conclude that the veteran had 
submitted an informal claim for a TDIU prior to April 2003.  

The date of the veteran's claim for entitlement to a TDIU is 
April 30, 2003.  In determining the appropriate effective 
date for the claim for increase, VA must also consider 
whether there is evidence that an increase in disability 
occurred within one year preceding the date of claim that 
would be sufficient to warrant an effective date earlier than 
the date of claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
Here, the analysis above applies to this provision, since the 
veteran met the schedular criteria within the one-year period 
prior to his claim for a TDIU.  The Board has determined that 
there is a lack of evidence during that time period that 
establishes the veteran could not work due to the service-
connected disabilities.  Thus, an effective date within the 
one-year period prior to his claim for a TDIU would not be 
warranted.

In this case, the veteran's claim for a TDIU was filed more 
than one year after the date he alleges he became too 
disabled to work (he has alleged he should be awarded this 
benefit back to 1991).  The Court and VA's General Counsel 
have interpreted the provisions under 38 U.S.C.A. 
§ 5110(b)(2) as meaning that if the increase occurred (which 
includes individual unemployability) more than one year prior 
to the claim, the increase is effective the date of claim.  
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998).  The date of claim is April 30, 2003.

Accordingly, for all the reasons stated above, the Board 
finds that the preponderance of the evidence is against an 
effective date earlier than April 30, 2003, for the award of 
a TDIU, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107.




ORDER

An effective date earlier than April 30, 2003, for the award 
of a TDIU is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


